Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Kilyk on September 2, 2022.

The application has been amended as follows: 
In claim 3, insert --, and wherein the conjugate comprises a 1,2,3-triazole resulting from a reaction of an azide moiety of the trifunctional linker B and an alkyne moiety of said linker L connecting said amatoxin to said trifunctional Page 2 of 13Application No. 16/649,898Reply to Office Action linker B, and wherein said alkyne moiety is selected from propiolic acid, 3-butynoic acid, 4- pentynoic acid, 5-hexynoic acid, dibenzylcyclooctyne (DiBO), dibenzylazacyclooctynone (DBCO) and bicyclo[6.1.0]non-4-yne (BCN)-- before the period.

Cancel claims 16, 24 and 30.

Support for the amendment is found in original claim 16.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of WO 2014/078484 A1 does not teach nor suggest the 1,2,3-triazole resulting from a reaction of an azide moiety of the trifunctional linker B and an alkyne moiety of said linker L connecting said amatoxin to said trifunctional Page 2 of 13Application No. 16/649,898Reply to Office Action linker B as recited in claim 16. Therefore, the claims are novel and unobvious over WO 2014/078484 A1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654